           Case 1:17-cv-01894-RJS Document 95 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPH HAYDEN,

                               Plaintiff,

          -v-
                                                              No. 17-cv-1894 (RJS)
 CITY OF NEW YORK, NYPD OFFICER                                     ORDER
 AHMED ABDALLA, and NYPD OFFICER
 ADAM KOTOWSKI,

                               Defendants.



RICHARD J. SULLIVAN, Circuit Judge:

         The parties have reserved Friday, November 20, 2020 at 4:00 p.m. for the final pretrial

conference in this matter. (Doc. No. 83.) Due to the logistical challenges of planning in-person

proceedings during the COVID-19 pandemic, the conference can no longer take place

in Courtroom 11B. Accordingly, IT IS HEREBY ORDERED THAT the final pretrial

conference will instead take place in Courtroom 12D at the Daniel Patrick Moynihan Courthouse,

500 Pearl Street, New York, NY, 10007.

SO ORDERED.

Dated:          November 3, 2020
                New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
